Title: To Thomas Jefferson from Joseph Croswell, February 1803
From: Croswell, Joseph
To: Jefferson, Thomas


          
            Sr
            Plymouth (State of Massachusetts)Feby 1803,
          
          Nothing could tempt me to intrude on your important moments but imperious circumstances, of which I shall only mention a partial detail, It is constitutional in my family to adhere invariably to those political doctrines that appear just & righteous and the more powerfully they are oppos’d, to oppose the more zeal in their defence, consequently I have suffer’d an uncommon share of persecution from the Tories previous to Our Revolution & latterly from the same sort of Men stiled Federalists, who improv’d as an advantage some losses I had sustaind at Sea and seem’d determin’d to ruin me, they overperswaded men who had sent private adventures in My Vessell to the care of the Captain (who committed Baratry) to prosecute me & used their influence with Referees which induc’d them allways to give in their awards against me & I could get no relief as every Judge attorney & Officer pertaining to our Courts are Federal—It would require a volume to mention all the persecution I suffer’d purely on account of my Republican principles, for they knew that I was zealous in the Cause & the only person in this Country that wrote in the News paper’s against them.—My Brother, a man of some note & a Magistrate, also suffer’d their resentment & was defrauded of some property for the same cause. He died soon after, Wm. Davis (a leader of the federal band & brother to the judge in Boston) told me soon after, when perswading me to join his party, “that if my brother had been of their side in politic’s, he would now be living”—My troubles afflicted my Family, My Wife Died soon after, or about five years ago, I was also sick myself but providentially recover’d—my Daughter of 22 years old was sick & died, during this distress the Tories would often send a savage deputy sheriff into the room where my daughter was sick to heighten my trouble—however I have discharg’d all demands just & unjust & trade a little on my own property but find I am unavoidably diminishing of it yearly—
          Chosen for this district, General Warren having previously consulted with one or two of his friends & with me about the propriety of introducing his Son Henry as a Candidate, We objected on account of his political principles, as he wore the black Cockade & appear’d a zealous federalist, strictly observing Mr Adams’s birth day, & afterwards sign’d the Plymouth address approving of his whole administration—a number of Whigs afterwards set me up as a Candidate, soon after a Caucus meeting was hel’d at Abington, Genl Warren who is esteem’d as a Nestor for wisdom by some, perswaded our two delegates that my loosing my property was a rational bar to my being chosen into office & sent his mandates into the Country recommending his Son, but if he would not do, another person was propos’d, which finally caused a Schism amongst the Whigs & facilitated the choice of Mr Read, the oppinion prevailing in some degree that a Man is not Eligible to any Office that is not rich serves to keep me in the back ground—& the Warren family who are rich, in real property, have lately brought forward the Son, but some jaolousy remaining amongst the Whigs as Peter was of  amongst the deciples respecting Paul, who was c and the federalists being inveterate against him for deserting them, made a powerfull opposition so that a Mr Mitchell, a moderate federalist, not very popular nor powerfull, easily obtain’d his Election—I must [be] as brief as possible to extenuate in part the freedom I take I am a Widower about 60, Son of a Minister formerly of Boston who was a zealous friend to Liberty & well known to Govr Adams & to the late Govr Hancock & I believe he is still remember’d by Docr Eustis & by Mr Bacon. I have 5 Children 2 youngest with me—If it was meritorious amongst the antient Romans to save the life of a Citizen is it not equally so to relieve a faithfull Zealous Unfortunate & persecuted Republican. If the Collectors Office in this Town, which is now fill’d by Wm Watson (father in law to Judge Davis) a bitter federalist, strongly suspected of winking at the frauds of his party, should become vacant, I think I could discharge the duties of it with honesty (a property the federalists will all acknowledge I possess) it might smooth the latter part of my path of life that has been fill’d with bryars & thorns,
          Tho’ I cannot say it will add to the oppinions I have of the personage I now address—I herewith use the freedom to enclose a book, it may show somthing of the Author, I expected to receive some benefit by its being Acted in Boston, but it has not, perhaps it’s being tinctur’d with Republicanism has prevented—I could enumerate many pieces of mine publish’d in the Boston news papers, in support of liberty, previous to Our Revolution to the present time, occasionally, but shall only mention two—one on your accession to the seat of Goverment—begining
          “Behold fair freedoms banners rise”
          (in the Boston Chronicle)
           & one entitled “the Mammoth Cheese” (publishd in the same paper) The Hudibrastic verse design was to stop the nonsense of the federalists on that subject & to turn the ridicule upon them & I think it had that effect—
          The federalists are so sinsible of my exertions in the cause of Liberty that one of their principal men told me lately “if I had been on their side & done so much I should have had an  before now—I think they would be better satified,  I was promoted (as they esteem me as an honest man) than they would to see a new convert put into Office—“The calm Sea wonder’s at the wrecks it made”—
          I do not wish to injure Genl Warren or his family, nor do I wish they should take undue advantages. I have wrote sparingly, I thought it was proper you should have some Idea of the Characters of men at a great distance from You, I wish it might not be known that I have wrote You, it might excite annimosities that never tend to establish the truth or falshood of any point—there is not any man of Note in this county I believe but know’s what I say of H W. is true—Mr Smith has been caress’d by them lately—
          I have now to make my apology for this intrusion, If it is tho’t to be an act of temerity, the excuse may be, If oppression makes a wise man mad, it may make one of my description act imprudently—Or that Thirty years combating the Enemies of the Country ought to give a right to address the first Man in it, Or if necessity hath no law, my circumstances ought to paliate for transgresing the rules of decorum
          I do not wish to give You the trouble to write me any reply to this, but shall rest satisfied that your wisdom will prompt you to act right on all occasions, with profound respect & esteem I am Sr your Humble Servt
          
            Joseph Croswell
          
        